MODIFY and AFFIRM; and Opinion Filed October 5, 2016.




                                          Court of Appeals
                                                          S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-15-01326-CR
                                                      No. 05-15-01327-CR

                                           JERRY STRANGE, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                              On Appeal from the Criminal District Court No. 3
                                            Dallas County, Texas
                              Trial Court Cause Nos. F15-54804-J & F15-71177-J

                                         MEMORANDUM OPINION
                       Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                         Opinion by Justice Fillmore
          Without a plea agreement as to punishment, Jerry Strange pleaded guilty to attempted

theft of property with a value less than $200,000 and theft of property with a value of less than

$200,000, both offenses involving an automated teller machine (ATM). 1 He also pleaded true to

the enhancement paragraph in each indictment. The trial court found Strange guilty of both

offenses and that the enhancement paragraphs were true and assessed punishment of twenty

years’ imprisonment on each offense and a fine of $1000 on the theft case. In his first point of

error, Strange argues his guilty pleas were involuntary because he did not understand the nature

of the charges or the range of punishment applicable to each offense. In three remaining points

     1
       See Act of May 29, 1993, 73rd Leg., R.S., ch. 900, § 1.01, 1993 Tex. Gen. Laws 3586, 3636–38, amended by Act of May 9, 2011, 82d
Leg., R.S., ch. 120, § 1, 2011 Tex. Gen. Laws 608, 609, amended by Act of May 31, 2015, 84th Leg., R.S., ch. 1251, § 10, 2015 Tex. Gen. Laws
4209, 4214 (codified at TEX. PENAL CODE ANN. § 31.03(a), (e)(6)(B)) .
of error, Strange requests we modify the judgment in the attempted theft case to accurately

reflect the trial court proceedings. We modify the trial court’s judgments in both cases and, as

modified, affirm the judgments.

                                                                  Background

          Strange was charged with theft of property with a value of less than $200,000 involving

an ATM, a second degree felony, see Act of May 9, 2011, 82d Leg., R.S., ch 120, § 1, 2011 Tex.

Gen. Laws 608, 609 (codified at TEX. PENAL CODE ANN. § 31.03(a), (e)(6)(B)), and with

attempted theft of property with a value of less than $200,000 involving an ATM, a third degree

felony. See id.; TEX. PENAL CODE ANN. § 15.01(d) (West 2011). 2 The indictment for each

offense also contained two enhancement paragraphs based on Strange’s prior felony convictions

for tampering with a governmental record and burglary of a habitation that, if proved, increased

the possible punishment range for each offense to imprisonment for life, or for any term between

twenty-five and ninety-nine years. See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2015).

          At the admonishment hearing on September 23, 2015, the trial court informed Strange

that he was charged with two offenses and then stated, incorrectly, that “both [were] theft of

property less than 200 ATM” and were second degree felonies.                                            The trial court correctly

admonished Strange that if the State proved the alleged enhancement paragraphs in each case,

“the range of punishment becomes 25 to 99 years or life.” Strange indicated he understood the

range of punishment.

          The trial court admonished Strange that his options were to plead guilty or not guilty to

the charges and, if he chose to plead guilty, Strange could accept the State’s recommendation as

to punishment. The prosecutor stated he was recommending twenty-five years’ imprisonment.

     2
       Effective September 1, 2015, the Legislature amended the penal code to increase the value of property constituting an element of second
degree felony theft involving an ATM from less than $200,000 to less than $300,000. See Act of May 31, 2015, 84th Leg., R.S., ch. 1251, § 21,
2015 Tex. Gen. Laws 4208, 4217.



                                                                    –2–
Strange indicated he understood the State was offering the minimum punishment available if the

State proved he committed the offenses and the allegations contained in the enhancement

paragraphs.

       The trial court explained to Strange that he was not required to accept the State’s

recommendation and could enter an open plea of guilty and request that the court assess

punishment. The trial court informed Strange that, under this option, it could consider the “full

range of punishment, that being 25 to life,” but could also place him on probation, if appropriate.

The trial court admonished Strange that his third option was to plead guilty and request that a

jury assess punishment. However, the jury could not give Strange probation and would be

required to assess punishment “between 25 and life.” The trial court informed Strange that his

final option was to plead not guilty and proceed to trial.

       Strange indicated he understood these options and stated he “was trying to see” if he

could get probation because his mother was ill. The trial court asked if Strange wanted to “go

open to me and see if you can get probation,” and Strange responded affirmatively. The trial

court clarified that Strange was “taking a chance” because, after hearing the evidence, the trial

court could decide to place him on probation or assess punishment of up to life imprisonment.

Strange indicated he understood and wanted to pursue that option. The trial court recessed the

hearing to allow Strange to speak with his attorney.

       On September 30, 2015, the State filed a motion in each case to strike the second

enhancement paragraph. The trial court held a plea hearing that same day. The trial court stated

that Strange was there on two charges, and the first charge was “Theft of Property less than

200,000 ATM,” and it understood there was an agreement that Strange would plead guilty to

attempted theft in that case. The trial court then admonished Strange that the offense would

normally be a state jail felony but, because of the enhancement paragraph, it was a third degree

                                                –3–
felony. At this point, the prosecutor clarified for the trial court that the offense had been indicted

as attempted theft, not theft. The trial court noted “the problem is with the form; it says F2 at the

top.” The prosecutor stated the language of the indictment was for an attempt, and it was a

“felony 3 with a paragraph.” The trial court then explained to Strange that attempted theft of an

ATM machine was a third degree felony, but “the paragraph makes it a second-degree felony.”

Strange indicated he understood.

       The trial court stated it was confused and asked the prosecutor whether the offense as

pleaded was a third degree or second degree felony. The prosecutor responded it was a third

degree felony with one enhancement paragraph. The trial court said, “So it’s a second-degree.”

The prosecutor responded, “That’s correct.” The trial court said, “That’s where the confusion

comes in” and again asked if the offense of attempted theft of an ATM was a second degree

felony. Strange’s counsel said, “Third-degree.” The trial court responded, “And then with the

paragraph, it becomes a second-degree.” The trial court asked Strange if he understood, and he

responded, “Yes, ma’am.”

       The trial court then turned to the second case, the “theft of an ATM,” and stated “it’s a

first-degree with a paragraph.” Both the prosecutor and defense counsel responded that the

offense was a second degree felony with an enhancement paragraph. The trial court responded,

“Which makes it a first.” The prosecutor stated, “[I]n total, he will be pleading guilty in a

punishment range of one first-degree and one second-degree.” The trial court responded, “See,

that’s where the confusion is, because you-all have a second-degree and a third-degree when it’s

really a first-degree and a second-degree that he’s pleading to.”

       The trial court admonished Strange:

       So on the F15-54804, you’re pleading guilty to a second-degree felony with a
       paragraph. The paragraph makes it a second-degree felony.



                                                 –4–
       The range of punishment is two to ten years in the penitentiary and a fine of up to
       $10,000.

       Do you understand that?

Strange responded that he understood. The trial court continued:

       And then in the other case, F15-71177, you’re pleading guilty to a first-degree
       felony. It’s a first-degree felony because of the paragraph. Normally, it would
       have been a second-degree, but because of the paragraph, it becomes a first-
       degree.

       You understand that?

Strange responded that he did, and indicated he understood the range of punishment for that

offense was “five to 99 years or life and a fine of up to $10,000.” The trial court confirmed that

Strange also understood the court could “assess your punishment anywhere within the range of

punishment, that being two to 20 years on one case and five to 99 years or life on the other case”

or place him on probation on one or both of the cases.

       Strange asked whether there were two different charges because he thought he was told

“they gonna run it concurrent.” He confirmed to his counsel that he knew there were two

charges but stated, “Both of my indictments say F2s though. I didn’t know nothing about the

one.” His counsel responded that they had “gone over this three times.” The prosecutor then

clarified the State was moving to strike only one of the enhancement paragraphs and that “the

basis of the agreement of the open plea was not to go open on 25 to life but to go open on the

five to 99.” The trial court responded, “Okay. I understand. I see why he’s confused. Because

if y’all can confuse me, surely you can confuse him.” Strange responded, “That’s why I was

confused. I thought they were both felony 2s.” The trial court again admonished Strange:

       This is where we are. Now, whether you want to take a plea or not, that’s up to
       you. I’m not telling you to do that or not, but I want to make sure you understand
       what you’re charged with. You have two separate charges. Both of them on their
       face say Theft of Property 200, but it’s my understanding that the first case, F15-
       54804, is actually an Attempted Theft of a ATM. You understand that?

                                               –5–
Strange responded that he did. The trial court then confirmed Strange understood that theft of an

ATM would normally be a second degree felony, but clarified:

           [B]ecause it’s an attempted, it becomes a third-degree. Okay? Because if you
           don’t fulfill – if you don’t finish it off, it becomes a second-degree – I mean, it
           becomes a third-degree.

           So it’s a third-degree with one paragraph, because they’re striking one paragraph
           and they’re leaving one of the paragraphs on.

Strange responded, “Yes, ma’am.” The trial court continued, “So that third-degree becomes a

second-degree. That’s one case. You understand that?” Strange responded that he understood.

He also confirmed he understood the range of punishment for the offense was “two to 20 years in

the penitentiary and fine of up to $10,000.” 3

           As to the second case, the trial court admonished Strange, “[Y]ou are charged with Theft

of Property Less Than 200 ATM. That offense, the fulfilled theft of property, would be a

second-degree felony. You understand that?” Strange responded affirmatively The trial court

continued:

           So the second-degree felony that you’re charged with, which is the Theft of
           Property ATM Machine, second-degree felony, is enhanced by one paragraph. So
           that makes it a first-degree felony, which is five to 99 years or life.

           You understand?

Strange responded, “Yes, ma’am, I understand.” 4 The trial court again clarified that Strange was

charged with two offenses and, because of the enhancement paragraphs, one of the offenses was

a first degree felony and one was a second degree felony. Strange confirmed he understood the

charges and the range of punishment for each charge.

     3
       A third degree felony enhanced by one prior felony conviction, other than a state jail felony punishable under section 12.35(a) of the penal
code, is punished as a second degree felony. See TEX. PENAL CODE ANN. § 12.42(a). The punishment for a second degree felony is
imprisonment for any term not more than twenty years or less than two years with an optional fine not to exceed $10,000. Id. § 12.33 (West
2011).
     4
       A second degree felony enhanced by one prior felony conviction, other than a state jail felony punishable under section 12.35(a) of the
penal code, is punished as a first degree felony. See id. § 12.42(b). The punishment for a first degree felony is imprisonment for life, or for any
term of not more than ninety-nine years or less than five years, with an optional fine not to exceed $10,000. Id. § 12.32 (West 2011)


                                                                      –6–
        Strange asked whether probation would be for both charges or just one charge. The trial

court responded it was “not saying you gonna get probation,” and whether Strange was placed on

probation on one, or both, cases was its decision. The trial court stated:

       I could decide to place you on probation for one case only and give you a
       penitentiary sentence on the other case. I could decide to place you on probation
       on both cases, or I could decide to place you on probation on none of the cases
       and give you life on one and 20 on the other.

Strange responded, “I understand what you’re saying.” The proceedings were then recessed to

allow Strange to speak with his attorney.

       After the recess, Strange stated he wanted to proceed with the open pleas. Strange was

placed under oath and affirmed in response to his counsel’s questions that he rejected the State’s

first offer of twenty-five years’ imprisonment, and the State’s second offer of fifteen years’

imprisonment, and the State’s third offer of twelve years’ imprisonment on each case. He

affirmed that he knew he was facing a potential punishment of five to ninety-nine years’

imprisonment on one charge and two to twenty years’ imprisonment on the second charge, but

wanted to proceed with the open pleas.

       Strange pleaded guilty to both charges and true to the enhancement paragraph in each

case. He indicated it was his desire to enter the pleas and he was doing so freely and voluntarily.

Strange’s judicial confession and plea agreement in each case were admitted into evidence. Each

plea agreement contained written admonitions by the trial court, including that Strange had a

right to a jury trial and to confront and cross-examine the witnesses against him and could not be

compelled to testify. Each plea agreement admonished Strange that the offense was a second

degree felony with a range of punishment of two to twenty years’ imprisonment with an optional

fine not to exceed $10,000. The trial court accepted Strange’s pleas of guilty to the charges and

pleas of true to the enhancement paragraphs and found there was sufficient evidence to



                                                –7–
substantiate a finding of guilt. However, it deferred a finding of guilt pending the preparation of

a pre-sentence investigation report.

       At the sentencing hearing, the trial court stated that there were “two separate theft of

properties, ATMs,” which would normally be second degree felonies but, with an enhancement

paragraph, became first degree felonies.     The prosecutor clarified that, because one of the

offenses was an attempted theft, that case was a “second-degree punishment,” while the other

was a “first-degree range.” The trial court stated, “I think I had written that down. So one of the

offenses – one of the offenses is actually a second-degree felony, range of punishment two to 20;

and the other offense is a first-degree felony, range of punishment five to 99 years or life.”

Strange indicated that he understood. After hearing evidence about the offenses and considering

Strange’s criminal history, the trial court accepted his pleas and assessed punishment of twenty

years’ imprisonment on each offense and a fine of $1000 in the theft case.

                                           Due Process

       In his first point of error, Strange asserts his guilty pleas were involuntary because he did

not understand the nature of the charges against him. Strange specifically argues his right to due

process was violated by the trial court’s repeated and incorrect explanations about the type of

charge, degree of charge, and range of punishment in each case. Strange contends that, if the

trial court did not understand the charges, he “could not possibly have understood the charges

against him despite his statements to the contrary.”

                                         Applicable Law

       A guilty plea constitutes a waiver by the defendant of his Sixth Amendment rights to a

jury trial and to confront his accusers, as well as his Fifth Amendment privilege against

compulsory self-incrimination.     Boykin v. Alabama, 395 U.S. 238, 243 (1969); Ex parte

Palmberg, 491 S.W.3d 804, 807 (Tex. Crim. App. 2016). Due process requires that the waiver

                                               –8–
of these rights “be undertaken voluntarily, with sufficient awareness of the consequences.”

Palmberg, 491 S.W.3d at 807; see also Brady v. United States, 397 U.S. 742, 748 (1970). In

order for a guilty plea to be voluntary, the defendant must not only have a sufficient awareness of

the relevant circumstances, but must possess an understanding of the law in relation to the facts.

Palmberg, 491 S.W.3d at 807; see also Brady, 397 U.S. at 748. In evaluating whether a

defendant’s “awareness” was “sufficient” at the time of his plea, we look to whether the plea was

“a voluntary and intelligent choice among the alternative courses of action open to the

defendant.” Palmberg, 491 S.W.3d at 807 (citing State v. Guerrero, 400 S.W.3d 576, 588 (Tex.

Crim. App. 2013)). “The crucial issue is whether, under all the facts and circumstances, the plea

was truly voluntary.” Ex parte Barnaby, 475 S.W.3d 316, 323 (Tex. Crim. App. 2015) (per

curiam) (quoting Gaither v. State, 479 S.W.2d 50, 51 (Tex. Crim. App. 1972)).

       A misrepresentation by the trial court can cause a plea to be involuntary. Id. at 322

(citing Ex parte Williams, 704 S.W.2d 773 (Tex. Crim. App. 1986) (guilty plea involuntary

where trial court voluntarily gave incorrect admonishment about availability of probation,

causing defendant to be unaware of consequences of plea, and defendant made objective

showing he was misled or harmed by incorrect admonishment)). “A criminal defendant who is

induced to plead guilty in a state court in total ignorance of the precise nature of the charge and

the range of punishment it carries has suffered a violation of procedural due process.” Davison

v. State, 405 S.W.3d 682, 686 (Tex. Crim. App. 2013). Rather, for the plea to be voluntary, “the

defendant must have an actual awareness of the nature and gravity of the charges against him and

of the constitutional rights and privileges that he necessarily relinquishes—in short ‘a full

understanding of what the plea connotes and of its consequences.’” Id. at 686–87 (quoting

Boykin, 395 US. at 244).




                                               –9–
       The voluntariness of a guilty plea may be inferred from the relevant circumstances

surrounding it. Barnaby, 475 S.W.3d at 323; see also Brady, 397 U.S. at 749. In evaluating

whether a plea was voluntary, we consider the entire record. Barnaby, 475 S.W.3d at 323. If the

record contains no evidence that the defendant knew of the rights he was putatively waiving, the

conviction must be reversed. Davison, 405 S.W.3d at 687. However, due process is satisfied if

the record affirmatively discloses the defendant’s guilty plea was adequately informed. Id.

Unless the record affirmatively discloses a defendant entered his guilty plea understandingly and

voluntarily, we must presume that he did not. Id. at 690; see also Brady, 397 U.S. at 747 n.4;

Boykin, 395 U.S. at 244.

                                             Analysis

       Strange argues that his pleas were involuntary because, due to the trial court’s “repeated

incorrect explanations concerning the type of charge, the degree of charge, and the range of

punishment,” he did not understand the charges against him or the punishment range associated

with each charge. We conclude Strange’s complaint has no merit.

       In Davison, prior to accepting the defendant’s guilty plea, the trial court orally and in a

written “Guilty Plea Memorandum” informed the defendant that the punishment range for a state

jail felony was not less than 180 days and no more than two years in a state jail facility, with an

optional fine not to exceed $10,000. Davison, 405 S.W.3d at 685. The defendant, however, also

pleaded true to three felony enhancement paragraphs, subjecting him to punishment for a second

degree felony. Id. Although the trial court never formally admonished the defendant that, as

enhanced, the charges exposed him to a range of punishment of two to twenty years in the

penitentiary, during the punishment hearing the community supervision officer who prepared the

pre-sentence investigation report testified that, taking into account the enhancement paragraphs,

the defendant was subject to punishment for a second degree felony and the trial court remarked

                                              –10–
during the proceedings that the enhancement provision made the case “punishable by two to

twenty.” Id. The trial court assessed punishment of twenty years’ imprisonment, and the

defendant appealed complaining, as relevant here, that his plea was involuntary because the trial

court failed to admonish him on the correct range of punishment. Id.

       The court of criminal appeals noted that in Boykin, the United States Supreme Court

contributed to due process jurisprudence by requiring that the record affirmatively disclose the

defendant entered his guilty plea “understandingly and voluntarily.” Id. at 687 (citing Brady,
397 U.S. at 747 n.4). However, Boykin “did not specifically set out what must be ‘spread on the

record’ to comply with [its] mandate.” Id. (quoting Gardner v. State, 164 S.W.3d 393, 399 (Tex.

Crim. App. 2005)). Rather, due process is satisfied so long as the record otherwise affirmatively

discloses that the defendant’s guilty plea was adequately informed. Id. For the defendant to

prevail on his claim that his right to due process was violated, “it is not enough that the record is

unrevealing with respect to whether he was admonished by the trial court; the record must also

be silent with respect to whether he was otherwise provided, or nevertheless aware of, the

requisite information to render his guilty plea voluntary and intelligent.” Id.

       The court of criminal appeals noted that in the “Guilty Plea Memorandum” the defendant

“was admonished with respect to each of the particular constitutional rights mentioned in Boykin

that a defendant pleading guilty necessarily waives—trial by jury, confrontation, and the

privilege against self-incrimination.” Id. at 692. Therefore, the record was not completely silent

with respect to whether the defendant understood the consequences of his plea. Id. The court of

criminal appeals then noted it had “found no Supreme Court case . . . holding that a trial court’s

failure to admonish a guilty-pleading defendant on the range of punishment renders the guilty

plea invalid.” Davison, 405 S.W.3d at 692 (quoting Aguirre-Mata v. State, 125 S.W.3d 473, 475

n.7 (Tex. Crim. App. 2003)). It concluded that, even if a silent record with respect to the

                                               –11–
defendant’s awareness of the range of punishment is sufficient to raise the presumption that his

guilty plea was not entered “understandingly and voluntarily,” the record in the case was not

totally silent on the issue. Rather, the record reflected the defendant received notice of the

enhancement paragraphs in the indictment, acknowledged in the “Guilty Plea Memorandum”

that he had read them and they were true and correct, and failed to protest or exhibit surprise

when a significantly greater grade of offense and range of punishment were mentioned during

the punishment hearing or when the sentence of twenty years’ imprisonment was actually

assessed. Id. at 689, 692. Accordingly, the record failed to establish a violation of due process.

Id. at 692.

        Here, as did the defendant in Davison, Strange signed written plea agreements in which

he was admonished that he had a right to a jury trial and to confront and cross-examine the

witnesses against him and that, although he had a right to testify, he could not be compelled to do

so and agreed to waive those rights. See id. at 692. Therefore, the record is not completely silent

as to whether Strange understood the consequences of his plea. See id.

        The record is also not completely silent as to whether Strange was correctly and

adequately informed about the applicable ranges of punishment. See id. The trial court was

initially confused as to the nature of the charges based on a “form” that incorrectly identified

both offenses as second degree felonies. Due to this confusion, the trial court orally and in a

written plea agreement gave incorrect admonishments to Strange regarding the applicable ranges

of punishment. However, Strange was informed of the alleged enhancement orally by the trial

court, in the indictment, and in the written plea agreements, and the trial court ultimately

correctly admonished him as to the nature and level of each offense, that the State was seeking to

enhance each offense, and the correct punishment range for each enhanced offense. Strange

indicated he understood the admonitions.

                                              –12–
       After the trial court correctly admonished Strange as to the nature of the charges and the

applicable punishment ranges, Strange was allowed to discuss proceeding with the pleas with his

attorney. Following this discussion, Strange testified he understood the range of punishment he

was facing on each charge and the State’s punishment offer, and wished to proceed with the

pleas. Strange repeatedly stated he wanted to enter open pleas so that he could request probation

from the trial court. See Gardner, 164 S.W.3d at 399 (“The voluntary nature of appellant’s

guilty plea is further shown in the record by the overwhelming evidence that appellant’s guilty

plea was part of a strategy (which we may also infer was done in consultation with competent

counsel) to persuade the jury to grant appellant probation.”). Finally, Strange did not object

when the sentences were imposed, indicting he must have been aware of his susceptibility to that

punishment. See Davison, 405 S.W.3d at 692.

       From the record as a whole, it may be inferred that, although Strange entered an open

plea, he did not plead in ignorance of the applicable range of punishments and was adequately

informed of both the nature of the charges against him and the applicable ranges of punishment.

Because the record does not support a complaint that Strange’s pleas were involuntary, we

resolve his first point of error against him.

                                    Modification of Judgments

       In his second through fourth points of error, Strange requests we modify the judgment in

the attempted theft case to reflect the correct offense, the correct degree of offense, and to delete

the fine. The State agrees the judgment in the attempted theft case should be modified in these

three respects.

       The trial court’s judgment in the attempted theft case erroneously reflects that Strange

was convicted of “Theft Property punishment includes a $1000 fine. It also erroneously reflects, as does the judgment in the theft

case, that there was not a plea to, or a finding by the trial court as to, the enhancement paragraph.

       When the record contains the necessary information to do so, we have the authority to

modify incorrect judgments. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref’d) (“The authority of an appellate court to reform incorrect judgments is not dependent

upon the request of any party, nor does it turn on the question of whether a party has or has not

objected in the trial court.”). We resolve Strange’s second through fourth points of error in his

favor and modify the judgment in the attempted theft case (No. F15-54804-J) to reflect that

Strange was convicted of attempted theft, a third degree felony, and to delete the $1000 fine. On

our own motion, we modify the judgment in each case to reflect that Strange pleaded true to the

enhancement paragraph and the trial court found the enhancement paragraph to be true.

                                            Conclusion

       As modified, we affirm the trial court’s judgments.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

151326F.U05




                                                –14–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JERRY STRANGE, Appellant                             On Appeal from the Criminal District Court
                                                     No. 3, Dallas County, Texas,
No. 05-15-01326-CR         V.                        Trial Court Cause No. F15-54804-J.
                                                     Opinion delivered by Justice Fillmore, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Brown
                                                     participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Offense for which Defendant Convicted” is
       modified to state “Attempted Theft Property                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JERRY STRANGE, Appellant                            On Appeal from the Criminal District Court
                                                    No. 3, Dallas County, Texas,
No. 05-15-01327-CR         V.                       Trial Court Cause No. F15-71177-J.
                                                    Opinion delivered by Justice Fillmore, Chief
THE STATE OF TEXAS, Appellee                        Justice Wright and Justice Brown
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Plea to 1st Enhancement Paragraph” is
       modified to state “True.”

       The section of the judgment titled “Findings on 1st Enhancement Paragraph” is
       modified to state “True.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 5th day of October, 2016.




                                             –16–